
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (the "Agreement"), dated as of April 2, 2001, by
and between Intraware, Inc., a Delaware corporation (the "Company"),
[                  ], and each of the investors identified on Schedule 1 hereto
(as such schedule may be updated from time to time) and signatory hereto (each,
an "Investor", and collectively, the "Investors") or their permitted assigns
(each, a "Holder", and collectively, the "Holders").

WHEREAS, this Agreement is being entered into in connection with the financing
extended by the Investors to the Company (the "Financing") in which, pursuant to
the terms of subscription agreements entered into between the Company and each
Investor (collectively, the "Subscription Agreement"), each Investor will
receive (a) shares of the Company's Series B Convertible Preferred Shares, par
value $0.0001 per share (the "Preferred Shares"), that is convertible into
shares of common stock, par value $0.0001 per share (the "Common Stock"), of the
Company (the "Conversion Shares"), and (b) warrants ("Preferred Warrants") to
purchase shares of Common Stock (the "Warrant Shares"); and

WHEREAS, the terms of the Preferred Shares and Preferred Warrants contemplate
that the Conversion Shares and the Warrant Shares, as the case may be, are
entitled to registration rights.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties and covenants and agreements contained herein, the
Company and each of the Investors hereto, intending to be legally bound hereby
agree as follows:

I.  DEFINITIONS.

The following additional definitions shall apply for purposes of this Agreement:

1.1  The term "Holder" means an Investor and any transferee or assignee thereof
to whom an Investor assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 6.2.

1.2  The term "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof.

1.3  The term "Prospectus" means the Prospectus included in any Registration
Statement (including without limitation, a Prospectus that discloses information
previously omitted from a Prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any amendment or Prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

1.4  The terms "Register," "Registered," and "Registration" refer to a
registration effected by preparing and filing one or more Registration
Statements, (as defined below) or similar document in compliance with the
Securities Act of 1933, as amended (the "1933 Act"), and Rule 415 thereunder or
any successor rule providing for the offering for resale of securities on a
continuous or delayed basis ("Rule 415"), and the declaration or ordering of
effectiveness of such Registration Statement or document by the United States
Securities and Exchange Commission (the "SEC").

1.5  The term "Registrable Securities" means (a) the Warrant Shares and any
other securities of the Company issuable upon the exercise of the Warrants,
(b) the Conversion Shares, and any other securities of the Company, issued or
issuable upon the conversion of the Preferred Shares, and (c) any shares of
capital stock or other securities issued or issuable with respect to the Warrant
Shares or the Preferred Shares, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on the exercises of the Preferred Warrants or conversion of the
Preferred Shares; provided, however, that any securities deemed Registrable
Securities in accordance herewith shall cease to be Registrable Securities
(i) upon the sale of such

--------------------------------------------------------------------------------

securities pursuant to a Registration Statement, (ii) upon the sale of such
securities pursuant to Rule 144 promulgated under the 1933 Act, or (iii) on the
date on which such securities become available for sale under Rule 144(k).

1.6  The term "Registration Statement" means a registration statement on
Form S-1 or Form S-3 or any similar or successor form then appropriate for or
applicable to the offer and sale of the Registrable Securities and filed under
the 1933 Act.

II.  REGISTRATION.

2.1  Right to Include Registrable Stock. If the Company proposes to register any
of its securities under the 1933 Act in connection with the public offering of
such securities solely for cash (other than a registration on Form S-4 or
Form S-8, or any successor or similar forms) (a "Piggyback Registration"),
whether for the account of the Company or otherwise, it will promptly, but not
later than thirty (30) days before the anticipated date of filing such
Registration Statement, give written notice to each Holder. Upon the written
request of any of the Holders made within fifteen (15) days after the receipt of
any such notice (which request shall specify the Registrable Securities intended
to be disposed of by such Holders and the intended method of distribution
thereof), the Company will use its reasonable best efforts to effect the
registration under the 1933 Act of all Registrable Securities which the Company
has been requested to register by any of the Holders in accordance with the
intended methods of distribution specified in such request; provided, however,
that (a) if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company may, at its
election, give written notice of such determination to the Holders and,
thereupon, will be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (b) in case of a
determination by the Company to delay registration of its securities, the
Company will be permitted to delay the registration of Registrable Securities
for the same period as the delay in registering such other securities; provided,
however, that the provisions of this Article II will not be deemed to limit or
otherwise restrict the rights of the Holders under Article III.

2.2  Mandatory Registration. Notwithstanding the foregoing, the Company shall
prepare and file with the SEC on or before the earlier of (a) the three-month
anniversary of the First Closing (as defined in the Agency Agreement (as defined
in the Subscription Agreement) or (b) the date on which a Registration Statement
covering the resale of the shares of Common Stock (the "Series A Conversion
Shares") into which the Series A Preferred Stock, par value $0.0001 per share,
of the Company are convertible is filed with the SEC (the "Filing Deadline"), a
Registration Statement or Registration Statements, as necessary, on Form S-3
covering the resale of all of the Holders' Registrable Securities. In the event
that Form S-3 is unavailable for such a registration, the Company shall use such
other form as is available for such a registration, subject to the provisions of
Section 2.5. The Company shall use its reasonable best efforts to cause such
Registration Statement to be declared effective by the SEC on or before the date
which is earlier of (x) the three-month anniversary of the Filing Deadline or
(y) the date on which a Registration Statement covering the resale of the
Series A Conversion Shares is declared effective by the SEC (the "Effectiveness
Deadline").

2.3  Priority. If the managing underwriter for a registration (other than with
respect to a Registration Statement filed pursuant to Section 2.2) involving an
underwritten offering advises the Company in writing that, in its opinion, the
number of securities of the Company (including without limitation, Registrable
Securities) requested to be included in such registration by the holders thereof
exceeds the number of securities of the Company (the "Sale Number") which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company will include (a) first, all securities of the Company
that the Company proposes to register for its own account, and (b) second, to
the extent that the number of securities of the Company to be included by the
Company is less than

2

--------------------------------------------------------------------------------

the Sale Number, a number of the Registrable Securities equal to the number
derived by multiplying (i) the difference between the Sale Number and the
securities proposed to be sold by the Company, and (ii) a fraction the numerator
of which is the number of Registrable Securities originally requested to be
registered by the Holders, and the denominator of which shall be the aggregate
number of all securities requested to be registered by all holders of the
Company's securities (other than securities being registered by the Company
itself). The Company hereby agrees that it will not grant registration rights to
any other holder that are more favorable to such holder than the registration
rights granted hereunder.

2.4  Legal Counsel. Subject to Section 6.1 hereof, the Investors holding a
majority of the Registrable Securities shall have the right to select one legal
counsel to review and oversee any offering pursuant to this Article II ("Legal
Counsel"), which shall be Paul, Hastings, Janofsky & Walker LLP or such other
counsel as thereafter designated by the holders of a majority of the Registrable
Securities. The Company shall reasonably cooperate with Legal Counsel in
performing the Company's obligations under this Agreement.

2.5  Ineligibility of Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (a) register the resale of the Registrable Securities on another
appropriate form, and (b) undertake to register the resale of the Registrable
Securities on Form S-3 as soon as such form is available; provided, however,
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

2.6  Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (a) a Registration Statement covering all the
Registrable Securities and required to be filed by the Company pursuant to this
Agreement is not (i) filed with the SEC on or before the Filing Deadline, or
(ii) declared effective by the SEC on or before the applicable Effectiveness
Deadline; (b) on any day after the Registration Statement has been declared
effective by the SEC, sales of all the Registrable Securities required to be
included on such Registration Statement cannot be made pursuant to the
Registration Statement (including without limitation, because of a failure to
keep the Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to the Registration Statement, or to
register sufficient shares of Common Stock), or (c) the Company fails at any
time to fully comply with the rules and regulations of the Nasdaq National
Market, including the standards for continued listing of the Company's Common
Stock on the Nasdaq National Market, then the Company shall be in breach of this
Agreement (such a breach being a "Registration Statement Default"). As partial
relief for any Registration Statement Default and for the damages to any Holder
by reason of any such delay in or reduction of its ability to sell the
Registrable Securities, the remedy shall be as provided for by the Preferred
Warrants and the Certificate of Designation (which remedy shall not be exclusive
of any other remedies available at law or in equity). Notwithstanding the
foregoing, the Company shall have 30 days to cure a Registration Statement
Default after the date of its occurrence and to deliver a written statement to
the holders of Registrable Securities certifying that such Registration
Statement Default has been so cured; and if such cure is timely effected and
such statement is timely delivered, the Company shall not be subject to the
remedies for a Registration Statement Default.

2.7  Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2.2 is
insufficient to cover all of the Registrable Securities which such Registration
Statement is required to cover, the Company shall amend the Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover at least 100% of the
Registrable Securities (based on the market price of the Common Stock on the
trading day immediately preceding the date of filing of such amendment or new
Registration Statement), in each case, as soon as practicable, but in any event
not later than fifteen (15) business days after the necessity therefor arises.
The Company shall cause such

3

--------------------------------------------------------------------------------

amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if the
number of Registrable Securities issued or issuable upon conversion of the
Preferred Shares and exercise of the Preferred Warrants covered by such
Registration Statement is greater than the number of shares of Common Stock
available for resale under the Registration Statement to cover shares issued or
issuable upon conversion of the Preferred Shares and exercise of the Preferred
Warrants. For purposes of the calculation set forth in the foregoing sentence,
any restrictions on the conversion of the Preferred Shares and the exercise of
the Preferred Warrants shall be disregarded and such calculation shall assume
that the Preferred Shares is then convertible into shares of Common Stock at the
then prevailing Conversion Price (as defined in the Company's Certificate of
Designation for the Preferred Shares) and the Preferred Warrants are then
exercisable for shares of Common Stock at the then prevailing applicable
Exercise Price (as defined in the applicable Preferred Warrant).

III.  OBLIGATIONS OF THE COMPANY.

Whenever required under this Agreement to effect the registration of any
Registrable Securities, the Company will, as expeditiously as possible, fulfill
the following obligations:

3.1  Registration Statement. The Company shall promptly prepare and file with
the SEC a Registration Statement with respect to the Registrable Securities (but
in no event later than the Filing Deadline) and use its best efforts to cause
such Registration Statement to become effective (but in no event later than the
applicable Effectiveness Deadline). The Company will keep such Registration
Statement effective for up to three (3) years from its effective date, but not
in any event after such securities cease being Registrable Securities (the
"Registration Period"). The Registration Statement (including any amendments or
supplements thereto and Prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall submit
to the SEC, within three (3) business days, unless Legal Counsel withholds
approval as provided in 3.3, after the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on the Registration Statement, as the case may
be, a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than 2 business days after the submission of such
request.

3.2  Registration Statement Amendments and Supplements. The Company shall
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3.2) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the "1934 Act"), the Company shall
have incorporated such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement the Registration Statement.

3.3  Legal Counsel. The Company shall (a) permit Legal Counsel to review and
comment upon (i) those sections of a Registration Statement relating to the
Investors at least five (5) business days prior to its filing with the SEC, and
(ii) all other sections of a Registration Statement and all amendments and
supplements to all Registration Statements, which are applicable to the
Investors

4

--------------------------------------------------------------------------------

(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K and any similar or successor report and registration
statements on Form S-8) at least four (4) business days prior to their filing
with the SEC, and (b) not file any document in a form to which Legal Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall furnish to Legal Counsel, without
charge, (a) any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to any Registration Statement,
(b) promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules and all exhibits and (c) upon the effectiveness of any
Registration Statement, one copy of the Prospectus included in such Registration
Statement and all amendments and supplements thereto. The Company shall
reasonably cooperate with Legal Counsel in performing the Company's obligations
pursuant to this Article III.

3.4  Notification. As promptly as practicable give notice to the Holders and
Legal Counsel (a) when the Registration Statement or any post-effective
amendment has been declared effective, (b) of the issuance by the SEC or any
other federal or state governmental authority of any stop order or other
suspension of the effectiveness of the Registration Statement, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceedings for that
purpose, (c) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (d) of the occurrence of (but
not the nature of or details concerning) a Material Event (defined in
Section 3.7), and (e) of the determination by the Company that a post-effective
amendment to the Registration Statement will be filed with the SEC, which notice
may, at the discretion of the Company (or as required pursuant to Section 3.7),
state that it constitutes a Deferral Notice, in which event the provisions of
Section 3.7 shall apply.

3.5  Prospectuses. The Company shall deliver to each Holder in connection with
any sale of Registrable Securities pursuant to the Registration Statement,
without charge, as many copies of the Prospectus or Prospectuses relating to
such Registrable Securities (including each preliminary Prospectus) and any
amendment or supplement thereto as such Holder may reasonably request, and the
Company hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked) to the use of such Prospectus or each
amendment or supplement thereto by each Holder in connection with any offering
and sale of the Registrable Securities covered by such Prospectus or any
amendment or supplement thereto in the manner set forth therein.

3.6  Blue Sky Laws. The Company shall, prior to any public offering of the
Registrable Securities pursuant to the Registration Statement, register or
qualify or cooperate with the Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or "Blue Sky"
laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, and keep each such registration or qualification (or
exemption therefrom) effective during the Registration Period in connection with
such Holder's offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Registration Statement and the related Prospectus; provided, however, that the
Company will not be required to (a) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement, or (b) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject. The Company shall promptly notify
Legal Counsel and each Holder who holds Registrable Securities of the receipt by
the Company of any notification with respect to the suspension

5

--------------------------------------------------------------------------------

of the registration or qualification of any of the Registrable Securities for
sale under the securities or "Blue Sky" laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

3.7  Stop Orders; Material Events. The Company shall use commercially reasonable
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction.
Upon (a) any issuance by the SEC of a stop order or other suspension of the
effectiveness of the Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
despite the Company's commercially reasonable efforts to prevent such stop order
or suspension, or the initiation of proceedings with respect to the Registration
Statement under Section 8(d) or 8(e) of the 1933 Act; (b) the occurrence of any
event or the existence of any fact (a "Material Event") as a result of which the
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; or (c) the
occurrence or existence of any pending corporate development, public filing with
the SEC or other similar event with respect to the Company that, in the
reasonable discretion of the Company, makes it appropriate to suspend the
availability of the Registration Statement and the related Prospectus, the
Company shall (i) in the case of clause (b) above, subject to the next sentence,
as promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Registration Statement and Prospectus so that such Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and, in the case of a
post-effective amendment to a Registration Statement, subject to the next
sentence, use its reasonable efforts to cause it to be declared effective as
promptly as is practicable; and (ii) give notice to the Holders and Legal
Counsel that the availability of the Registration Statement is suspended (a
"Deferral Notice") and, upon receipt of any Deferral Notice, each Holder agrees
not to sell any Registrable Securities pursuant to the Registration Statement
until such Holder's receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (a) above, as promptly as is practicable, (y) in the case of
clause (b) above, as soon as, in the sole judgment of the Company, public
disclosure of such Material Event would not be prejudicial to or contrary to the
interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as practicable thereafter, and (z) in the case of clause (c)
above, as soon as, in the discretion of the Company, such suspension is no
longer appropriate (such period, during which the availability of the
Registration Statement and any Prospectus is suspended being a "Deferral
Period"). Notwithstanding the foregoing, no Deferral Period instituted pursuant
to clause (b) or clause (c) above shall last for a period of time in excess of
thirty (30) days from the date of the Material Event or other occurrence or
state of facts on account of which such Deferral Period is instituted, and the
Company shall institute no more than one (1) Deferral Period in the aggregate
pursuant to clause (b) or clause (c) above in any consecutive twelve (12) month
period. The Company shall use commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
or the lifting of any suspension of the

6

--------------------------------------------------------------------------------

qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale, in either case as promptly as practicable.

3.8  Accountants Letters and Legal Opinions. At the reasonable request of any
Holder and at the expense of the Company the Company shall furnish to such
Holder, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as any of the Holders may reasonably
request (if the offering contemplated by such Registration Statement is an
underwritten offering) (a) a letter, dated such date, from the Company's
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, and (b) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given to underwriters in an
underwritten public offering, addressed to the Holders.

3.9  Listing or Quotation. The Company shall either (a) cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (b) secure
designation and quotation of all the Registrable Securities covered by the
Registration Statement on the Nasdaq National Market or The New York Stock
Exchange, Inc., or, if the Company is unsuccessful in satisfying the preceding
clause (a) or (b), (c) the Company shall secure the inclusion for quotation on
The American Stock Exchange, Inc., or The Nasdaq SmallCap Market, for such
Registrable Securities and, without limiting the generality of the foregoing, to
arrange for at least two (2) market makers to register with the National
Association of Securities Dealers, Inc. ("NASD") as such with respect to such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3.9.

3.10  Access to Information. The Company shall make documents, files, books,
records, officers, directors and employees of the Company reasonably available
to any Holder, Legal Counsel and one firm of accountants or other agents
retained by the Holders and provided the underwriters, if any, shall have agreed
to be bound by the provisions of this Section 3.10, to such underwriters
(collectively the "Inspectors"), and make such other accommodations as are
reasonably necessary for the Inspectors, if any, to perform a due diligence
review of the Company; provided, however, that all such information
("Confidential Information") will be kept confidential and not utilized by the
Inspectors except as contemplated herein and except as required by law or court
order. The term "Confidential Information" does not include information that
(a) is already in possession of such other party (other than that which is
subject to another confidentiality agreement), (b) becomes generally available
to the public, or (c) becomes available on a non-confidential basis from a
source other than the Company. Each Holder agrees that it shall, upon learning
that disclosure of such Confidential Information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the information deemed confidential.

3.11  Non-Disclosure. The Company shall hold in confidence and not make any
disclosure of information concerning any Holder provided to the Company unless
(a) disclosure of such information is necessary to comply with federal or state
securities laws, (b) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in any Registration Statement, (c) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, (d) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement, or (e) such Holder consents to the form and content of any such
disclosure. The Company agrees that it shall, upon learning that disclosure of
such information concerning any Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written

7

--------------------------------------------------------------------------------

notice to such Holder and allow such Holder, at the Holder's expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

3.12  Certificates. The Company shall cooperate with each of the Holders who
hold Registrable Securities being offered, and to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and registered in such names as the Holders may request.

3.13  Transfer Agent and Registrar. The Company shall provide a transfer agent
and registrar of all such Registrable Securities not later than the effective
date of such Registration Statement.

3.14  Amendments and Supplements Requested by Holders. If requested by any
Holder, the Company shall (a) as soon as practicable incorporate in a Prospectus
supplement or post-effective amendment such information as such Holder requests
to be included therein relating to the sale and distribution of Registrable
Securities, including without limitation, information with respect to the number
of Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, (b) as soon as practicable make all required filings of
such Prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment, and (c) supplement or make amendments to any Registration Statement
if reasonably requested by any Holder of such Registrable Securities.

3.15  Additional Registrations and Approvals. The Company shall use its best
efforts to cause the Registrable Securities covered by the applicable
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

3.16  Earnings Statements. The Company shall make generally available to its
security holders as soon as practical, but not later than ninety (90) days after
the close of the period covered thereby, an earnings statement (in form
complying with the provisions of Rule 158 under the 1933 Act) covering a twelve
(12) month period beginning not later than the first day of the Company's fiscal
quarter next following the effective date of the Registration Statement,
provided that the Company shall be deemed to satisfy its obligations under this
Section 3.16 if it timely makes all required filings under the 1934 Act and does
not change its fiscal year.

3.17  SEC Compliance. The Company shall otherwise comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.

3.18  Confirmation of Registration. Within two (2) business days after a
Registration Statement which covers applicable Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Holders whose Registrable Securities are included
in such Registration Statement and to Legal Counsel) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

3.19  Actions for Public Offering. The Company shall provide such opinions,
certifications, indemnifications, and take such other actions, including without
limitation, entering into such agreements (including underwriting agreements),
as are reasonably required and appropriate, to permit the Holders to make a
public offering of the Registrable Securities requested to be registered.

3.20  Rule 144 Requirements. The Company covenants that it shall file the
reports required to be filed by it under the 1933 Act and the 1934 Act, and the
rules and regulations adopted by the SEC thereunder, provided, however, the
Company may delay any such filing but only pursuant to

8

--------------------------------------------------------------------------------

Rule 12b-25 under the 1934 Act, and the Company shall take such further action
as any Holder of Registrable Securities may reasonably request (including
without limitation, promptly obtaining and required legal opinions from Company
counsel necessary to effect the sale of Registrable Securities under Rule 144
and paying the related fees and expenses of such counsel), all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the 1933 Act within the limitation of the exemptions
provided by (a) Rule 144 under the Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
the request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements. If the Company fails to satisfy its covenants and obligations
under this Section 3.20, then it shall be in breach of this Agreement (such a
breach being a "Rule 144 Default"). As partial relief for any Rule 144 Default
and for damages to any Holder by reason of any delay or inability to sell the
underlying shares of Common Stock, the remedy shall be as provided for by the
Preferred Warrants and the Certificate of Designation (which remedy shall not be
exclusive of any other remedies available at law or in equity). Notwithstanding
the foregoing, the Company shall have 30 days to cure a Rule 144 Default after
the date of its occurrence and to deliver a written statement to the holders of
Registrable Securities that such Rule 144 Default has been so cured; and if such
cure is timely effected and such statement is timely delivered, the Company
shall not be subject to the remedies for a Rule 144 Default.

IV.  OBLIGATIONS OF THE HOLDERS.

4.1  Furnish Information. The Company's obligation to cause any Registration
Statement to become effective in connection with distribution of any Registrable
Securities pursuant to this Agreement is contingent upon each Holder, with
reasonable promptness, furnishing to the Company such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities, as is required pursuant to Regulation S-K
promulgated under the 1933 Act, to effect the registration of the Registrable
Securities. Each Holder agrees, by acquisition of the Registrable Securities,
that it shall not be entitled to sell any of such Registrable Securities
pursuant to the Registration Statement or to receive a Prospectus relating
thereto, unless such Holder has furnished the Company with all information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not misleading in a material respect and any other
information regarding such Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably request. Any sale of
any Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus delivered by such Holder
in connection with such disposition, that such Prospectus does not as of the
time of such sale contain any untrue statement of a material fact relating to or
provided by such Holder or relating to its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or relating to its plan of distribution
necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made, not misleading.

V.  INDEMNIFICATION.

In the event of any registration under this Agreement:

5.1  Indemnification by the Company. The Company will indemnify and hold
harmless each Holder and its officers, directors, partners and affiliates (and
their officers, directors and partners), any underwriter (as defined in the 1933
Act) for each Holder and each person (and its officers, directors, partners and
affiliates), if any, who controls any Holder or underwriter within the meaning
of the 1933 Act or the 1934 Act (each a "Company Indemnified Person"), against
any losses, claims, damages, expenses or liabilities, joint or several, or
actions in respect thereof ("Losses") to which they may become subject under the
1933 Act, the 1934 Act, or other federal or state law, insofar as such Losses
arise out of or are based upon any of the following statements, omissions or
violations (collectively a

9

--------------------------------------------------------------------------------

"Violation"): (a) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any preliminary
Prospectus or final Prospectus contained therein or any amendments or
supplements thereto, (b) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (c) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act, any state securities law, or any rule or regulation
promulgated under the 1933 Act, the 1934 Act, or any state securities law, and
the Company will pay to each such Company Indemnified Person, as incurred, any
legal or other expenses reasonably incurred by or on behalf of him in connection
with investigating or defending any such Loss; provided, however, that the
indemnity agreement contained in this Section 5.1 shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
will the Company be liable in any such case for any such Loss to the extent that
it arises out of or is based upon (a) a Violation which occurs solely as the
result of the written information furnished by any Holder, underwriter or
controlling person seeking indemnification hereunder, as applicable, expressly
for inclusion in the Registration Statement, or (b) with respect to any
underwriter and controlling person of such underwriter (and their respective
officers and directors), a Violation which results from the fact that there was
not sent or given to a person who bought Registrable Securities, at or prior to
the written confirmation of the sale, a copy of the final Prospectus, as then
amended or supplemented, if the Company had previously furnished copies of such
Prospectus hereunder and such Prospectus corrected the misstatement or omission
forming the basis of the Violation.

5.2  Indemnification by Holders. Each Holder will indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
Registration Statement, each person, if any, who controls the Company within the
meaning of the 1933 Act, any underwriter and any controlling person of any such
underwriter or other holder (each a "Holder Indemnified Person"), against any
Losses to which any of the foregoing persons may become subject, under the 1933
Act, the 1934 Act, or other federal or state law, insofar as such Losses arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs solely as a result of the written
information furnished by each Holder expressly for inclusion in the applicable
Registration Statement, and such Holder will pay, as incurred, any legal or
other expenses reasonably incurred by any Holder Indemnified Person intended to
be indemnified pursuant to this Section 5.2, in connection with investigating or
defending any such Loss; provided, however, that any Holder's liability pursuant
to this Section 5.2 shall be limited to the amount of the net proceeds received
by such Holder from the sale of the Registrable Securities sold by it, and
further provided that the indemnity agreement contained in this Section 5.2 does
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of such Holder, which consent shall not be
unreasonably withheld.

5.3  Indemnification Procedures. Promptly after receipt by an indemnified party
under this Article V of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Article V, deliver to
the indemnifying party a written notice of the commencement of such action and
the indemnifying party will have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) will have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of the indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between the indemnified party and any other party represented by such
counsel in the same proceeding. If the indemnifying party shall fail to defend
the action, or conducts a defense which is not reasonably adequate in light of
the circumstances, the indemnified party may conduct its own defense and shall
be entitled to reimbursement for the costs of

10

--------------------------------------------------------------------------------

such defense. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the indemnified party under
this Agreement, except to the extent that the indemnifying party is materially
prejudiced by such failure. The omission so to deliver written notice to the
indemnifying party does not relieve it of any liability that it may have to any
indemnified party otherwise than under this Agreement. No indemnifying party
under this Agreement will enter into any settlement or consent to any entry of
judgment without the indemnified party's written consent which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to the
indemnified party of a release from all liability in respect of such claim or
litigation.

5.4  Contribution. If the indemnification provided for in this Article V is held
by a court of competent jurisdiction to be unavailable to an indemnified party
or is insufficient to indemnify an indemnified party with respect to any Loss,
then the indemnifying party, in lieu of or in addition to, as appropriate,
indemnifying such indemnified party hereunder, will contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such Loss as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The obligation of any Holder to make a contribution
pursuant to this Section 5.4 shall be limited to the net proceeds received by
such Holder from the sale of the Registrable Securities sold by it, less any
amounts paid pursuant to Section 5.2. To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Article V to the fullest extent permitted by
law; provided, however, that: (a) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any seller of Registrable Securities
who was not guilty of fraudulent misrepresentation, and (b) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.

5.5  Survival. The indemnity and contribution provisions contained in this
Article V shall remain operative and in full force and effect regardless of
(a) any termination of this Agreement, (b) any investigation made by or on
behalf of any Holder or any person controlling any Holder, or the Company, or
the Company's officers or directors or any person controlling the Company, and
(c) the sale of any Registrable Securities by any Holder.

VI.  MISCELLANEOUS.

6.1  Expenses. The Company shall bear all fees and expenses incurred in
connection with the performance by the Company of its obligations under this
Agreement (including without limitation, all registration and filing fees, fees
with respect to filings required to be made with the National Association of
Securities Dealers, Inc., fees and expenses of compliance with securities or
"Blue Sky" laws, printing expenses, messenger, telephone and distribution
expenses associated with the preparation and distribution of any Registration
Statement, all fees and expenses associated with the listing of any Registrable
Securities on any securities exchange or exchanges, the fees and disbursements
of counsel for the Company and its accountants, any underwriting fees and the
reasonable fees and expenses of one counsel to the Holders, not to exceed an
amount equal to $25,000, whether or not the Registration Statement is declared
effective. Notwithstanding the provisions of this Section 6.1, each seller of
Registrable Securities shall pay all underwriting fees and expenses, selling
commissions and stock transfer and documentary stamp taxes, if any, applicable
to any Registrable Securities registered and sold by such seller and all
registration expenses to the extent the Company is prohibited from paying such
expenses under applicable law.

11

--------------------------------------------------------------------------------



6.2  Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by any Holder to any transferee of all or any portion
of Registrable Securities if: (a) such Holder agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (b) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (i) the name and address of such transferee or
assignee, and (ii) the securities with respect to which such registration rights
are being transferred or assigned; (c) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws;
(d) at or before the time the Company receives the written notice contemplated
by clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein and (e) at
least 100,000 shares of Common Stock (or the equivalent number of Preferred
Shares that would convert into that number of shares of Common Stock or the
equivalent number of Preferred Warrants that are exercisable for that number of
shares of Common Stock) are transferred by such Holder to the transferee of the
Registrable Securities contemplated by this Section 6.2.

VII.  GENERAL.

7.1  Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (c) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Intraware, Inc.
25 Orinda Way
Orinda, CA 94563
Telephone: (925) 253-4500
Facsimile: (925) 253-4541
Attention: General Counsel

With a copy to (which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Adam R. Dolinko, Esq.

If to a Holder, to its most recent address and facsimile number provided to the
Company five (5) days prior to the effectiveness of any change thereof, together
with a copy to [                  ].

Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or
(c) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

12

--------------------------------------------------------------------------------

7.2  Owner of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to be owner of
record of such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

7.3  Consents. All consents and other determinations to be made by the Holders
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Holders holding a majority of the Registrable Securities,
determined as if all the Preferred Shares then outstanding have been converted
into Registrable Securities and all the Preferred Warrants then outstanding have
been exercised for Registrable Securities without regard for any limitations on
conversion of the Preferred Shares or exercise of the Preferred Warrants.

7.4  Additional Parties. The parties hereto agree that additional holders of
Preferred Shares (or warrants to acquire Preferred Shares) of the Company may,
with the consent only of the Company, be added as parties to this Agreement with
respect to any or all securities of the Company held by them, and shall
thereupon be deemed for all purposes "Holders" hereunder; provided, however,
that from and after the date of this Agreement, the Company shall not without
the prior written consent of holders of majority of the outstanding Conversion
Shares enter into any agreement with any holder or prospective holder of any
securities of the Company providing for the grant to such holder of rights
superior to those granted herein. Any such additional party shall execute a
counterpart of this Agreement, and upon execution by such additional party and
by the Company, shall be considered a Holder for purposes of this Agreement.

7.5  Specific Performance. Each of the parties hereto acknowledges and agrees
that the breach of this Agreement would cause irreparable damage to the other
parties hereto and that the other parties hereto will not have an adequate
remedy at law. Therefore, the obligations of each of the parties hereto under
this Agreement shall be enforceable by a decree of specific performance issued
by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.

7.6  Entire Agreement; Amendment. This Agreement supersedes all other prior oral
or written agreements among the parties, their affiliates and persons acting on
their behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein. No provision of
this Agreement may be amended or waived other than by an instrument in writing
signed by the Company and the Holders of at least a majority of the Registrable
Securities then outstanding. Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders of Registrable Securities whose securities
are being sold pursuant to the Registration Statement and that does not directly
or indirectly affect the rights of other Holders of Registrable Securities may
be given by Holders of at least a majority of the Registrable Securities being
sold by such Holders pursuant to such Registration Statement. Each Holder of
Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 7.6, whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

7.7  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

13

--------------------------------------------------------------------------------

7.8  Termination. This Agreement and the obligations of the parties hereunder
shall terminate as of the end of the Registration Period except for Article V
hereof which shall survive and remain in full force and effect in accordance
with its terms.

7.9  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the State of New York or, if
it has or can acquire jurisdiction, in the United States District Court for the
Southern District of New York, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.

7.10  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

7.11  Successors and Assigns; No Third Party Beneficiaries. Subject to
Section 6.2, this Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Nothing in
this Agreement shall create or be deemed to create any third-party beneficiary
rights in any person not a party to this Agreement except as provided below and
in Section 6.2. Upon any assignment, the references in this Agreement to any
Holder shall also apply to any such assignee unless the context otherwise
requires.

7.12  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

7.13  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.14  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

[The rest of this page has been intentionally left blank]

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.

    Intraware, Inc.
 
 
By:

--------------------------------------------------------------------------------

Name:
Title: The foregoing Agreement is
hereby accepted as of the date
first above written:    
By

--------------------------------------------------------------------------------


 
         Title:    

--------------------------------------------------------------------------------


SCHEDULE I


This Schedule I shows the names and addresses of the Investors under the
Registration Rights Agreement.

[NAME OF INVESTOR]

Address for all communications, including written confirmation of such wire
transfers:

[TO BE PROVIDED]

Telecopy No.

Telephone No.

Tax ID #

--------------------------------------------------------------------------------


EXHIBIT A

Form of Notice of Effectiveness of Registration Statement


[Transfer Agent]

Attn:

Re: Intraware, Inc.

Ladies and Gentlemen:

We are counsel to Intraware, Inc., a Delaware corporation (the "Company"), and
have represented the Company in connection with those certain Subscription
Agreements (the "Subscription Agreements") entered into by and among the Company
and the Investors named therein (collectively, the "Holders") pursuant to which
the Company issued to the Holders shares of its Series B Convertible Preferred
Shares (the "Preferred Shares") convertible into shares of the Company's common
stock, par value $0.0001 per share (the "Common Stock") and warrants (the
"Warrants") to purchase shares of the Company's Common Stock. Pursuant to the
above mentioned agreements, the Company also has entered into a Registration
Rights Agreement with the Holders (the "Registration Rights Agreement") pursuant
to which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable upon conversion of the Preferred Shares and the
shares of Common Stock issuable upon exercise of the Preferred Warrants, under
the 1933 Act of 1933, as amended (the "1933 Act"). In connection with the
Company's obligations under the Registration Rights Agreement, on
                  , the Company filed a Registration Statement on Form  S-3
(File No. 333-            ) (the "Registration Statement") with the Securities
and Exchange Commission (the "SEC") relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [Enter Time of
Effectiveness] on [Enter Date of Effectiveness] and we have no knowledge, after
telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

    Very truly yours,
[Issuer's Counsel]
By:
cc:  [List Names of Holders]
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
SCHEDULE I
EXHIBIT A Form of Notice of Effectiveness of Registration Statement
